Order entered September 26, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00793-CV

                        IN THE INTEREST OF D.D., JR., A CHILD

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-10679

                                            ORDER
       We REINSTATE this appeal.

       On August 22, 2018, we abated the appeal to allow the trial court an opportunity to

conduct a hearing to determine if appellant wished to be represented by counsel and, if she did,

to appoint counsel. The trial court was to make written findings and transmit to the Court, no

later than September 14, 2018, a reporter’s record from the hearing and a supplemental clerk’s

record containing the findings and any order of appointment. To date, the requested record has

not been filed. However, by motion filed September 24, 2018, appellant informs the Court that

the trial court sua sponte appointed Stephanie L. Pond to represent her and asks, in part, that the

deadline for filing appellant’s brief be set. We GRANT the motion as follows.

       We DIRECT the Clerk of the Court to designate Ms. Pond as counsel for appellant and

ORDER appellant to file her brief no later than October 8, 2018.

                                                      /s/   ADA BROWN
                                                            JUSTICE